Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 11, 2017

The Court of Appeals hereby passes the following order:

A17D0557. HERTA THOMAS ET AL. v. U.S. BANK, N.A. ET AL.

         The Application for Discretionary Appeal is hereby GRANTED. In granting
the Application, this Court notes that the jurisdiction of this Court in this matter is in
doubt.     Accordingly, the parties are directed to brief whether this Court has
jurisdiction over this matter and if not, whether the appropriate resolution is dismissal
or transfer to the appropriate state court pursuant to the provisions of the Georgia
Constitution of 1983, Article VI, Section I, Paragraph VIII. The Clerk of Magistrate
Court is directed to include a copy of this order in the record transmitted to the Court
of Appeals.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/11/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.